                Case 1:18-cv-06718-PGG Document 139-2 Filed 07/17/20 Page 1 of 2




 July 15
 1         113:15 - 115:03   113:15    Q.   Okay.    Now, notwithstanding that, you entertained Mr. Kang
                                  16   on a few occasions, correct?
                                  17   A.   Yes.
                                  18   Q.   In every instance, though, before you entertained Mr. Kang,
                                  19   you asked your boss for approval; isn't that right?
                                  20   A.   Yes.
                                  21   Q.   Okay.    And your boss was Jon Walker?
                                  22   A.   Yes.
                                  23   Q.   He was the head of sales?
                                  24   A.   Yes.
                                  25   Q.   And you were a managing director?
                                                        SOUTHERN DISTRICT REPORTERS, P.C.
                                                                   (212) 805-0300
                                       K7FPPAU4                     Kelley - Cross
                             114:01    A.   Yes.
                                  02   Q.   But you reported to Mr. Walker?
                                  03   A.   Yes.
                                  04   Q.   And each time you asked Mr. Walker for approval to
                                  05   entertain Mr. Kang, he approved it, correct?
                                  06   A.   Yes.
                                  07   Q.   And you were clear with him about who you were
                                  08   entertaining?
                                  09   A.   Yes.
                                  10   Q.   In fact, do you recall asking for pre-approval from
                                  11   Mr. Walker to purchase U.S. open tickets for Mr. Kang?
                                  12   A.   Yes.
                                  13   Q.   Okay.    And you put the name of the client directly on the
                                  14   pre-approval account, did you not?
                                  15   A.   Yes.
                                  16   Q.   And Mr. Walker approved it, correct?
                                  17   A.   Yes.
                                  18   Q.   And we -- that Paul McCartney concert in New Orleans, which
                                  19   you purchased for yourself and your husband and Mr. Kang and
                                  20   his girlfriend, you obtained pre-approval from Mr. Walker
                                  21   beforehand?
                                  22   A.   Yes.
                                  23   Q.   Okay.    And you put the name of the New York Common



Created with TranscriptPad for iPad                                                                  Page 1 of 6
                                                         7/17/20
               Case 1:18-cv-06718-PGG Document 139-2 Filed 07/17/20 Page 2 of 2


                                  24   Retirement Fund direct -- like right on the pre-approval form?
                                  25   A.   Yes.
                                                      SOUTHERN DISTRICT REPORTERS, P.C.
                                                                 (212) 805-0300
                                       K7FPPAU4                   Kelley - Cross
                             115:01    Q.   And if I'm not mistaken, not only did Mr. Walker approve
                                  02   that purchase, but he was excited about it; am I right?
                                  03   A.   Yes.




Created with TranscriptPad for iPad                                                                Page 2 of 6
                                                       7/17/20
